DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 29, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims:
	Claim 8, lines 21-22, has been amended as:
	“wherein neither the second region nor the third region is in direct contact with the metal film,”

Claim 11, lines 22-24, has been amended as:
	“wherein neither the second region nor the third region is in direct contact with the metal film,
wherein the first region is provided so as to surround the second region when seen from a direction perpendicular to a top surface of the first substrate,”

End of examiner’s amendment.

Allowable Subject Matter
Claims 8-14, 17 and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 8 and 11, the prior art of record fails to explicitly disclose or fairly suggest a display device, “wherein an upper surface of the organic resin layer is a flat surface, wherein the first region is provided so as to surround the second region when seen from a direction perpendicular to a top surface of the first substrate, wherein the first region is not a display region, wherein the third region is outside the second region when seen from the 
Applicant’s arguments (see Remarks, filed September 29, 2021) with respect to the rejection under 35 U.S.C. 103(a) over Matsuo et al. (US 5,414,547) in view of You (US 7,903,209), in accordance with the amendments, have been fully considered and are persuasive.  The rejection of the claims has been overcome and is withdrawn.
Additionally, the prior art reference of Adachi (US 6,906,841), cited in the IDS, discloses a display device (Figs. 10-12), comprising:
a metal film (9) over and in direct contact with a top surface of a transparent conductive film (8) (Fig. 12),
wherein the metal film (9) comprises an opening (14) (Figs. 10 and 12),
wherein the transparent conductive film (8) comprises a first region (e.g., with 9), a second region (e.g., at 14), and a third region (e.g., left edge portion shown in Fig. 12),
wherein the first region of the transparent conductive film (8) is in direct contact with the metal film (9) (Fig. 12),
wherein neither the second region nor the third region is in direct contact with the metal film (Fig. 12),
wherein the first region is provided so as to surround the second region when seen from a direction perpendicular to a top surface of the first substrate (Fig. 10),
wherein the third region is outside the second region when seen from the direction perpendicular to the top surface of the first substrate (Fig. 10), and

However, Adachi fails to explicitly disclose wherein an upper surface of the organic resin layer (7) is a flat surface (see Fig. 12 and col. 17, lines 7-24), and wherein the first region is not a display region, since as shown in Fig. 10, the first region in which the transparent conductive film (8) is in direct contact with the metal film (9) spans a display region with the exception of the lowermost portion of the pixel (100a) (see also Fig. 12 in which left side, corresponding to lower side in Fig. 10, is covered by a light shield film (23)).  Thus, Adachi fails to explicitly disclose the first region, which is not a display region, is provided so as to surround the second region when seen from a direction perpendicular to a top surface of the first substrate.
Therefore, claims 8 and 11 are allowed.  Claims 9, 10, 12-14, 17 and 18 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896